DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	


2.	Applicant’s election on September 21, 2022, of Group I (with species) with traverse, is acknowledged. The traversal is on the grounds that the claimed invention has unity of invention because they share a common technical feature. This argument is not persuasive because a reference was provided to demonstrate that there is no unity of invention because the claimed invention does not escape the prior art. Therefore, the Lack of Unity of record is proper and is made final.





3.	The Preliminary Amendments filed on May 28, 2020, December 2, 2020 and September 21, 2022, have been received and entered.



Claim Disposition

4.	Claims 1-29 are pending. Claims 1-19, 21-25 and 28-29 are under examination. Claims 20 and 26-27 are withdrawn from further consideration pursuant to 37CFR 1.12(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.




Information Disclosure Statement

5.	The Information Disclosure Statement filed on September 21, 2022, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.





Drawings

6.	The Drawings filed on September 22, 2021, have been accepted by the examiner.




Specification Objections
7.	The specification is objected to for the following informalities:
The specification is objected to because the priority information is missing from page 1.
	Appropriate correction is required.





Claim Objections
8.	 Claims 1-19, 21-25 and 28-29 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is amended to read, “A method of treating a disease treatable by L-asparagine depletion in a patient, comprising: 
administering an effective amount [[conjugate]] of a protein conjugate having substantial L- asparagine aminohydrolase activity and linked to a polyethylene glycol (PEG), wherein the polyethylene glycol has a molecular weight less than or equal to [[about]] 5000 Da, wherein the protein is a L- asparaginase from Erwinia and wherein the L-asparaginase is at least 95% identical to SEQ ID NO:1”. The dependent claims hereto are also included.
For clarity claim 2 should be amended to read, “The method of claim 1, wherein the L-asparaginase has at least [[about 80%, 85%, 90%, 91%, 92%, 93%, 94%, 95%,]] 96%, 97%, 98%, 99%, or 100% sequence identity to the amino acid of SEQ ID NO: 1”.
	For clarity claims 3-19, 21-26 and 28-29 should be amended to insert  a comma (,) behind the claim number and in front of “wherein”. See above language proposed for claim 2.
For clarity it is suggested that claim 4 is amended to read, “The method of claim 1, wherein the PEG has a molecular weight of [[about]] 5000 Da, 4000[[,]] Da, 3000 Da, 2500 Da, or 2000 Da”.
For clarity and precision of claim language it is suggested that claim 5 is amended to read, “The method of claim 1, wherein the conjugate has an [[in vitro]] in vitro activity of at least 60% [[, 65%, 70%, 75%, 76%, 77%, 78%, 79%, 80%, 81%, 82%, 83%, 84%, 85%, 86%, 87%, 88%, 89%, 90%, 91%, 92%, 93%, 94%, 95%, 96%, 97%, 98%, 99%, or 100%]] as compared to the L-asparaginase when not conjugated to PEG”.
For clarity claim 6 should be amended to read, “The method of claim 1, wherein the conjugate has an L-asparagine depletion activity at least [[about]] 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 times more potent than the L-asparaginase when not conjugated to PEG”.
For clarity it is suggested that claim 8 is amended to read, “The method of claim 1, wherein the conjugate has a longer [[in vivo]] in vivo circulating half-life compared to the L-asparaginase when not conjugated to PEG. See also claim 7 with similar language.
For clarity it is suggested that “about” is deleted from claims 10-11, 16 and 22-23.
 For clarity the acronym in claim 13 should be spelled out. See also claims 28 -29 with “E.coli”.
For clarity and precision of claim language it is suggested that claim 19 is amended to read, “The method of claim 1, wherein the disease is a cancer”.
Appropriate correction is required.

	





Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-19, 21-26 and 28-29 are rejected under 35 U.S.C.112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “a method of treating a disease treatable by L-asparagine depletion in a patient and administering L-asparaginase from Erwinia. The claimed invention is not adequately described because there is no mention of what disease. It is noted that claim 19 recites “cancer”, however, this is not descriptive either because there are so many different types of cancer. The claimed invention encompasses a large variable genus of diseases (claim 1, for example ) and cancers (claim 19) that are not adequately described; and applicant has not demonstrated possession of the entire genus. The claimed invention is also directed to utilization of an enzyme from a genus of organism, Erwinia and no structure-function correlation is made. It is noted that claim 2 recites for instant a structure that is at least 80% identical to SEQ ID NO:1, which encompasses a large amount of variability, but at least limits the larger genus in claim 1.
The scope of independent claim 1 far exceeds the scope in the specification and although the dependent claims recite some of the missing information, claim 1 is not limited to those and needs to stand on its own. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
The 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir.1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of enzymes; and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required.
See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993). Thus for all these reasons the claimed invention is not adequately described.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




10.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
MPEP 608.01(m) requires claims to be a full sentence, beginning with a capital letter and ending with a full stop.  Periods may not be used elsewhere in the claims except for abbreviations.  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Where a claim sets for a plurality of elements or steps, each element or step of the claims should be separated by a line indentation, 37 CFR 1.75(i).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-13 and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Abribat (US2012/0100121, cited on the IDS) .
Abribat teaches a method of treating a disease treatable by L-asparagine depletion in a patient (see paragraph [0123],"The conjugates of the invention can be used in the treatment of a disease treatable by depletion of asparagine. For example, the conjugate is useful in the treatment or the manufacture of a medicament for use in the treatment of acute lymphoblastic leukemia (ALL), in both adults and children comprising administering an effective amount conjugate paragraph[0022],"administering an effective amount of the conjugate of the invention.") of a protein having substantial L-asparagine aminohydrolase activity and polyethyleneglycol (PEG), wherein the Polyethylene glycol has a molecular weight less than or equal to about 5000Da, wherein the protein is a L-asparaginase from Erwinia (see abstract "a protein having substantial L-asparagine amino hydrolase activity and polyethyleneglycol. In particular, the polyethyleneglycol has a molecular weight less than or equal to about 5000 Da and the protein is an L-asparaginase from Erwinia.";[0149],"Erwinase (R) is a
commercially available crisantaspase (L-asparaginase derived from Erwinia chrysanthemi)",[0174],"As shown in FIG.11,the production of anti-conjugate antibodies remained of low intensity and frequency for the 2kDa and 5kDa mPEG-r-crisantaspase conjugates"). Abribat teach a structure that matches SEQ ID NO:1 with percentages as well as the full-length which anticipates claim 2  and claim 3 since the Erwinia derived enzyme is taught (see paragraph [0054]). Abribat also teach the PEG has a molecular weight of about 5000 Da, 4000 Da, 3000 Da, 2500 Da or 2000 Da (see abstract, FIG 11, and paragraph[0174]). Claims 6-13 recite different activities and are anticipated by the reference because the reference teaches the claimed enzyme, the organism from which it is derived and the same identical structure, thus the activity is an inherent property. Therefore, the limitations of the claims are met by the reference.

Conclusion


12.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652